Citation Nr: 0707060	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  06-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for metastatic neck cancer, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to March 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his metastatic neck cancer, which 
was diagnosed in February 2005, is etiologically related to 
exposure to Agent Orange during his service in the Republic 
of Vietnam.  He contends that the primary site of his cancer 
was in the lung, larynx, bronchus, or trachea, which would 
bring his neck cancer under the Agent Orange presumptive 
diseases regulation. 

The medical evidence of record shows that the primary site of 
the veteran's cancer is unknown, and a VA nurse 
practitioner's opinion in August 2005 was that to suggest 
that the primary site was in the lung, larynx, bronchus, or 
trachea would be speculative.  The veteran has submitted a 
March 2005 statement from his private physician noting "the 
special stain testing from the lymph node...indicates that the 
most likely source of this tumor was the lung or the 
respiratory tract."  In fact, the pathology report in 
question, dated in February 2005, notes that "staining for 
CK-7 and pankeratin are consistent with lung primary, 
although negative TTF-1 can argue against this.  The overall 
features suggest to me a squamous primary or possible 
undifferentiated nasopharyngeal-type of carcinoma."  A 
biopsy of soft tissue from the neck in March 2002 found no 
malignancies, and follow-up CT tests have not shown further 
tumors or identified the primary site.

Under the circumstances, the Board is of the opinion that 
additional development, in the form of an advisory opinion 
from the Armed Forces Institute of Pathology (AFIP), is 
needed to resolve the medical questions relating to the 
primary site of the veteran's metastatic neck cancer.  Before 
such an opinion can be obtained, however, the Board must 
secure all relevant pathological materials (e.g., pathology 
reports, tissue blocks, slides).  In this regard the Board 
has determined that the pathological materials associated 
with the veteran's February 22, 2005, and March 15, 2005, 
biopsies of the lymph nodes and salivary glands are required 
for additional testing.

THE BOARD STRESSES THAT ANY PATHOLOGICAL MATERIALS OBTAINED 
IN CONNECTION WITH THIS REMAND ARE OF A FRAGILE AND 
IRREPLACABLE NATURE. THEY REMAIN THE PRIVATE PROPERTY OF THE 
INSTITUTION NAMED ABOVE.  DUE CARE MUST BE TAKEN TO ENSURE 
THAT THE MATERIALS ARE HANDLED CAREFULLY SO AS TO AVOID 
DAMAGE AND/OR POTENTIAL LOSS.

Accordingly, this case is REMANDED to the RO for the 
following actions which must be followed with particular 
exactitude:

1.  After obtaining HIPAA-compliant 
authorization from the veteran, the RO 
should contact Yellowstone Pathology 
Institute in Billings, Montana, to obtain 
all the veteran's biopsy tissue 
samples/slides/blocks, etc., prepared in 
connection with the February 22, 2005, and 
March 15, 2005, biopsies of the lymph 
nodes and salivary glands.  The tissue 
samples/slides/blocks obtained must be 
packaged separately from the veteran's 
claims file, and must be handled with 
appropriate care in light of the fragile 
nature of the specimens.

2.  After completion of the above, the RO 
must ensure that the specimens received in 
connection with paragraph 1 are packaged 
and mailed to the Board via Express Mail 
in accordance with United States Postal 
Service Publication 52, Hazardous, 
Restricted and Perishable Mail, Appendix 
C, USPS Packaging Instruction 6C 
(including marking all packaging with the 
universal biohazard symbol ).  The 
provisions of Publication 52 are readily 
available at www.usps.com.  The RO must 
ensure that sufficient cushioning material 
is used, and that secondary packaging is 
accomplished.  The packaged materials are 
to be associated with, but not inserted 
into, the claims file.

3.  Thereafter, the RO must issue a 
supplemental statement of the case (SSOC) 
informing the appellant of their 
completion of the foregoing actions.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO. The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




